Exhibit 10.2
 
April 15, 2008




Nicholas A. C. Mumford (“Executive”)
625 Madison Ave., 5th Floor
New York, New York 10022


RE:  Amendment to Executive Employment Agreement


Dear Nicholas:


On January 1, 2007, you and Centerline Capital Group, Inc. (the “Company”)
entered into an Executive Employment Agreement (the “Agreement”).  Pursuant to
Section 10(b) of the Agreement, the Agreement may be amended by a written
instrument signed by the Executive and the Company.  The parties hereto wish to
amend the Employment Agreement as provided herein.


THEREFORE, the parties, intending to be legally bound, agree as follows:


1.           Amendment of Agreement.  Section 3, entitled Compensation and
Benefits, shall be amended to include a salary reduction of 10% in base
salary.  The following sentences shall be incorporated at the end of section 3
(a), and read as follows:


The Executive agrees to a voluntary reduction in his base salary of 10% for the
period April 21, 2008 (the “Effective Date”) through December 31, 2008 (the “End
Date”).  The Company will pay the Executive an amended base salary (subsequent
to the Effective Date and through the End Date, (“Salary”) of $360,000.00 per
annum payable in equal bi-weekly installments.  This reduction in Salary is
voluntary and does not constitute Good Reason, as defined in Exhibit A of the
Agreement.  The Parties agree that the reduction in Salary is being done to
reduce the Company’s overhead and compensation expense and is contingent upon
every person listed in Exhibit A, attached hereto, executing a similar amendment
to his Employment Agreement.  Unless otherwise agreed to by Executive, on
January 1, 2009, the Executive’s Salary will return to $400,000.00.  Anything in
this Agreement, as amended by this Amendment, to the contrary notwithstanding,
if the Executive’s employment with the Company is terminated after the Effective
Date and prior to January 1, 2009, his Salary used in determining Severance Pay,
if applicable, will be the base Salary of $400,000.00, as originally stated in
the Agreement.


2.           Effect of Amendment.  The parties herby agree and acknowledge that
except as provided in this Amendment, the Agreement remains in full force and
effect and has not been modified in any other respect.



 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement, Centerline Capital
Group, Inc. and Centerline Holding Company acting by their respective duly
authorized officers, effective as of the Effective Date.




CENTERLINE CAPITAL GROUP, INC.:
 
EXECUTIVE:
 
By
       
Name:  Marc D. Schnitzer
Title:     President
 
Name:  Nicolas A. C. Mumford
       
CENTERLINE HOLDING COMPANY
   
 
By
       
Name:  Marc D. Schnitzer
Title:     Chief Executive Officer and President
   




 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




Marc D. Schnitzer
Leonard W. Cotton
James L. Duggins
Robert L. Levy
Paul Smyth
Chris Crouch
Andrew J. Weil
Justin E. Ginsberg
John E. D’Amico
Nicholas A. C. Mumford







